Citation Nr: 0302403	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant's countable income is excessive for the 
purpose of entitlement to nonservice-connected disability 
pension.  


REPRESENTATION

Appellant represented by:	John L. Kearney, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from January 1970 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claim 
of entitlement to nonservice-connected disability pension.


REMAND

In January 2002, the RO issued to the appellant a statement 
of the case concerning the evidence considered, the law and 
regulations applicable, and the analysis it employed in this 
case.  In February 2002, the appellant filed her formal 
appeal to the Board, which was accompanied by a copy of the 
appellant's husband's federal income tax return for the year 
2000.   

The RO must issue to the appellant a supplemental statement 
of the case if it receives "additional pertinent evidence" 
after issuance of a statement of the case and before the case 
is certified to the Board.  38 C.F.R. § 19.31 (2002).  The 
record does not show that the RO has done so, nor does it 
appear that the RO ever considered the evidence submitted to 
it in February 2002.  

The case is REMANDED to the RO for the following development:

The RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




